       Case 1:19-cv-00249-LG-RHW Document 48 Filed 04/30/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

 CHAD BRYANT and                                                                      PLAINTIFFS
 BRANDI BRYANT

 VERSUS                                               CIVIL ACTION NO. 1:19CV249-LG-RHW

 HOPE CREDIT UNION et al                                                            DEFENDANTS


             ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

       Before the Court is a motion for leave to withdraw as counsel of record filed by attorney

Michael T. Ramsey, who currently represents Plaintiffs Chad and Brandi Bryant. Doc. [43]. As

reflected in the certificate of service, counsel mailed a copy of the instant motion to Plaintiffs at

the following address: 12221 Vidalia Road, Pass Christian, MS 39571. Counsel filed the motion

to withdraw on April 9, 2020. Plaintiff has not filed a response; nor have Defendants filed an

objection to the motion. Accordingly, the Court finds that the motion to withdraw should be

granted.

       IT IS THEREFORE ORDERED AND ADJUDGED that the [43] motion to withdraw is

GRANTED. Attorney Michael T. Ramsey is hereby terminated as counsel of record for

Plaintiffs. Plaintiffs Chad and Brandi Bryant shall have until June 1, 2020, to obtain substitute

counsel or to inform the Court in writing of their intention to proceed pro se. Plaintiffs are

cautioned that failure to obtain substitute counsel or to inform the Court in writing of their

intention to proceed pro se within the time allowed may result in the dismissal of their

lawsuit.
       Case 1:19-cv-00249-LG-RHW Document 48 Filed 04/30/20 Page 2 of 2




       IT IS FURTHER ORDERED that Plaintiffs’ obligation to file responses in opposition to

Defendants’ currently pending [44] Motion to Strike and [46] Motion to Dismiss is hereby

suspended until after the June 1, 2020 deadline to obtain substitute counsel.

       The Court will mail a copy of this Order to Plaintiffs at the address provided by their

attorney: Chad and Brandi Bryant, 12221 Vidalia Road, Pass Christian, MS 39571.

       SO ORDERED AND ADJUDGED, this the 30th day of April 2020.




                                                     /s/ Robert H. Walker
                                                     ROBERT H. WALKER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
